38 N.J. 300 (1962)
184 A.2d 417
GIUSEPPE DE NARDIS, PETITIONER-RESPONDENT,
v.
STEVENS CONSTRUCTION CO., RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 11, 1962.
Decided September 24, 1962.
Mr. Isidor Kalisch argued the cause for the appellant.
Mr. Thomas E. Weinstock argued the cause for the respondent (Messrs. Bendit & Weinstock, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Sullivan in the Appellate Division.
Mr. Justice HALL and Mr. Justice HANEMAN vote to reverse the judgment for the reasons given in the dissenting opinion of Judge Price.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR and SCHETTINO  5.
For reversal  Justices HALL and HANEMAN  2.